DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

              JAMES JONES and MALLORIE ANNE JONES,
                            Appellants,

                                    v.

              GEOVERA SPECIALTY INSURANCE COMPANY,
                             Appellee.

                              No. 4D21-275

                          [January 27, 2022]

   Appeal from the County Court for the Seventeenth Judicial Circuit,
Broward County; Nina W. DiPietro, Judge; L.T. Case Nos. COCE19-19264
and CACE20-8637.

  Chad A. Barr of Chad Barr Law, Altamonte Springs, for appellants.

   Maureen G. Pearcy of Paul R. Pearcy, P.A., Miami, and Joseph V. Manzo
of Hinshaw & Culbertson, LLP, Coral Gables, for appellee.

PER CURIAM.

  Affirmed.

MAY, GERBER and LEVINE, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.